Exhibit 99.1 RRSAT INCLUDED IN ALL CATEGORIES FOR THE 2’ RANKING FOR THE THIRD CONSECUTIVE YEAR REEM, Israel – November 18, 2010 – RRsat Global Communications Network Ltd. (NASDAQ: RRST), a leading provider of comprehensive content management and global distribution services to the television and radio broadcasting industries, announced today that the World Teleport Association (WTA) has included RRsat in all three categories of its prestigious list of Top Teleport Operators for 2010: the Global Top Twenty, the Independent Top Twenty, and the Fast Twenty. This is the third consecutive year that RRsat is honored by being included in such prestigious ranking. Each year, the WTA publishes the world's rankings of companies that operate teleports for commercial purposes, including independents, satellite carriers, fiber carriers and technology providers. “I am honored that RRsat has achieved this milestone for three years in a row,” said David Rivel, RRsat’s Founder and CEO. “WTA’s rankings are well respected within the industry and this is a further testament to RRsat’s commitment to build a leading and innovative communications network that continues to meet our customers' needs for reliability, quality services and extensive coverage.” About RRsat Global Communications Network Ltd. RRsat Global Communications Network Ltd. (NASDAQ: RRST) provides global, comprehensive, content management and distribution services to the rapidly expanding television and radio broadcasting industries. Through its proprietary “RRsat Global Network,” composed of satellite and terrestrial fiber optic transmission capacity and the public Internet, RRsat is able to offer high-quality and flexible global distribution services for content providers. RRsat's comprehensive content management services include producing and playing out TV content as well as providing satellite newsgathering services (SNG). RRsat concurrently provides these services to more than 550 television andradio channels, covering more than 150 countries. Visit the company's website www.RRsat.com for more information. Safe Harbor Statement This press release contains forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, including statements regarding (i) the growth of our business and the television and radio broadcasting industries, (ii) our expectation to expand our client base and sell additional services to our existing client base, (iii) our ability to successfully integrate the teleports we acquired, (iv) our ability to develop and commercialize the RRinternetTV service, (v) our expectation to extend the average length of our contracts in the future, (vi) our ability to develop, expand and commercialize our HD Platform, (vii) our ability to report future successes, (viii) our ability to expand our activity in the North American market, and (ix) our intention to distribute dividends in the future and the size of any dividends declared. These forward-looking statements involve known and unknown risks and uncertainties and are based on current expectations, assumptions, estimates and projections about the companies and the industry as of the date of this press release. The company undertakes no obligation to update forward-looking statements to reflect subsequent occurring events or circumstances, or to changes in its expectations, except as may be required by law. Forward-looking statements are subject to risks and uncertainties that may cause actual results to differ materially from those contemplated by the forward-looking statements, including the risks indicated in our filings with the Securities and Exchange Commission (SEC). For more details, please refer to our SEC filings and the amendments thereto, including our Annual Report on Form 20-F for the year ended December 31, 2009 and our Current Reports on Form 6-K ### Company Contact Information: Dr. Beth Erez, Sr. Advisor Tel: + Email:marketing@RRsat.com Public Relations Contact: Josh Kail, Vendeloo Tel: +1 Email: josh@vendeloo.com David Aber, CFO Tel: + Email:investors@RRsat.com External InvestorRelations Contacts: Ehud Helft/ Porat Saar CCG Investor Relations Israel Tel: +646.233.2161 Email: rrsat@ccgisrael.com
